United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 February 18, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-40625
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOSEPH EDWARD MCKENZIE,
                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. V-02-CR-56-ALL
                        --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Joseph Edward McKenzie

(“McKenzie”) has requested leave to withdraw from this appeal and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    McKenzie has received a copy of counsel’s motion and

brief but has not filed a response.    Our independent review of

the brief and the record discloses no nonfrivolous issues for

appeal.   Counsel’s motion for leave to withdraw is GRANTED,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40625
                                 -2-

counsel is excused from further responsibilities, and the appeal

is DISMISSED.   See 5TH CIR. R. 42.2.

     APPEAL DISMISSED; MOTION TO WITHDRAW GRANTED.